Citation Nr: 1716414	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  09-48 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1972.  He passed away in January 2004.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In July 2010, the Vice Chairman of the Board raised and granted a motion to advance this appeal on the Board's docket based upon advanced age.  38 C.F.R.      § 20.900(c) (2009) ("advanced age" is defined as 75 or more years of age).

In July 2010, the Board remanded this appeal for further development.

The issue of whether the appellant is entitled to receive the Veteran's periodic compensation benefit for the month of his death (January 2004) pursuant to           38 U.S.C.A. § 5310 has been raised by the evidence of record but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In a December 2003 rating decision, the Veteran was awarded special monthly compensation based on a need for aid and attendance, effective May 28, 2003.

2.  The Veteran died in January 2004.

3.  The appellant is the Veteran's surviving spouse, and the appellant filed an application for accrued benefits in February 2004, within one year of the Veteran's death.

4.  A retroactive lump-sum payment of $3,756.00, representing the increased monetary benefit due to the Veteran based on the award of special monthly compensation, was issued in January 2004 and negotiated and processed at the Veteran's bank the following month.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation based on the need for aid and attendance, for accrued benefits purposes, have not been met.  38 U.S.C.A. § 5121 (West 2015); 38 C.F.R. § 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide claimants with notice and assistance to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2015); 38 C.F.R. § 3.159(b) and (c) (2016).  VA has complied with the duty to assist in this case.  The appellant has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No additional notice or assistance would aid in substantiating this claim.  See id. at 1381 ("A veteran's interests may be better served by prompt resolution of his [or] [her] claim[] rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.").

II.  Analysis

Accrued benefits are periodic monetary benefits authorized under VA law to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the claims folder at the date of death and due and unpaid.       38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); Bonny v. Principi, 16 Vet. App. 504, 507-08 (2002) (section 5121(a) created two distinct types of benefits: one is an award of benefits awarded but unpaid under existing ratings or decisions at the time of the payee's death, which the compensation award is not capped at two-years' worth of payments; the second is an award of benefits a payee was entitled to based on evidence in the claims folder at the time of the payee's death, which the compensation award is capped at two-years' worth of payments).  Accrued benefits are payable to the payee's spouse, or to others if the spouse is not alive.                  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  The application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A.               § 5121(c); 38 C.F.R. § 3.1000(c).

The term "periodic monetary benefits" in section 5121(a) excludes one-time lump-sum payments, such as payments for specially adapted housing, Pappalardo v. Brown, 6 Vet. App. 63, 65 (1993), or benefits that may be paid more than once but not in regular intervals, such as automobile purchase payments, Gillis v. West, 11 Vet. App. 441, 442-43 (1998).  However, retroactive award of disability compensation benefits are considered "periodic monetary benefits," even though the actual payment of retroactive benefits is made in a one-time lump-sum payment, because the benefits that the claimant had been entitled to receive during his or her lifetime would have been paid monthly.  Wilkes v. Principi, 16 Vet. App. 237, 241-42 (2002).  In Wilkes, the Unitied States Court of Appeals for Veterans Claims (Court) noted that retroactive disability compensation benefits and SMC benefits are considered periodic payments.  16 Vet. App. at 242.

The appellant seeks accrued benefits for special monthly compensation based on a need for aid and attendance, which she contends were due but unpaid to her spouse, the Veteran, prior to his death.  For the reasons that follow, the Board finds that entitlement to accrued benefits is not warranted.

The Veteran previously had established service connection for schizophrenia, prostate cancer, cerebrovascular dementia, a chronic low back strain, hypertension, and hearing loss.  He had a combined rating of 100 percent since October 31, 1980.

In May 2003, the Veteran filed a claim for aid and attendance benefits.  A December 2003 rating decision granted the Veteran's claim, awarding special monthly compensation based on the need for aid and attendance, effective May 28, 2003.  The Veteran was provided written notice of this decision on January 12, 2004.  Thereafter, the Veteran passed away on January 24, 2004.

The Board notes the appellant is the Veteran's surviving spouse and she filed a claim for accrued benefits in February 2004, within one year of the Veteran's death; therefore, the Board finds that the procedural requirements of section 5121 are met.  See 38 C.F.R. § 3.1000(a)(1)(i) and (c).  The Board also notes that special monthly compensation based on the need for aid and attendance is considered a "periodic monetary benefit" under section 5121(a).  See 38 C.F.R. § 3.1000(a); see also Wilkes, 16 Vet. App. at 242.  Thus, the actual dispute in this appeal pertains only to whether the increased monetary benefit associated with the grant of special monthly compensation based on the need for aid and attendance was paid.

The Board remanded the case in July2010 with instructions for the AOJ to determine the exact amount of each and every check paid to the Veteran between May 2003 and February 2004; and to obtain photocopies of each check if possible.

To this end, a financial audit of the Veteran's account was completed by the AOJ in October 2016.  The financial audit shows that the Veteran was issued checks in the amount of $2,231.63 for each month from June 2003 to November 2003 and a check in the amount of $2,269.63 for December 2003.  This represented the compensation payable to a veteran, with a dependent spouse, who had a combined rating of 100 percent.  VBA Manual M21-1, I, Appx. B; October 2016 Memorandum (the $96.37 difference between the proscribed payment rate and the amount of the checks related to deducted payment for the SBB program).  After the Veteran was awarded special monthly compensation based on the need for aid and attendance, his monthly compensation rate increased to $2,853.00 from June 2003 to November 2003 and to $2,912.00 for December 2003.  VBA Manual M21-1, I, Appx. B.  According to the financial audit, this created a difference of $3,756.00 between what the Veteran was paid and what he should have received.  In other words, the Veteran was entitled to a lump-sum retroactive payment of $3,756.00 for his special monthly compensation based on the need for aid and attendance.  The financial audit shows that a check in this amount was issued and received by the Veteran on January 21, 2004 and that it was negotiated and processed at Banco De Popular De PR on February 12, 2004.

The Board notes that an email correspondence dated in April 2016 indicates "[n]o checks were issued for that time period for that payee #, the only checks issued in 2004 were 3/24/2004 through 12/30/2004."  This appears to have been in error as the October 2016 audit clearly shows the Veteran was in fact issued checks in the amount of $2,231.63 for each month from June 2003 to November 2003; a check in the amount of $2,269.63 for December 2003; and a check with the lump-sum retroactive payment of $3,756.00 in January 2004.

Moreover, the claims folder contains photocopies of each of the above-mentioned checks.  The checks are consistent with the findings of the financial audit, to include the check representing a lump-sum retroactive payment of $3,756.00.  The photocopy of that check shows that it was issued by the United States Treasury on January 21, 2004 and negotiated and processed at Banco De Popular De PR on February 12, 2004.  

While the Board is sympathetic to the appellant's contentions, the objective evidence of record shows that the additional monetary benefit due and owed to the Veteran for special monthly compensation based on a need for aid and attendance was, in fact, paid.  Therefore, the claim of entitlement to accrued benefits is denied.

Lastly, the Board recognizes that the appellant has raised a claim of entitlement to the Veteran's periodic compensation benefit for the month of his death (January 2004) pursuant to 38 U.S.C.A. § 5310.  As noted in the INTRODUCTION section of this decision, this claim has been referred to the AOJ for initial adjudication.


ORDER

Entitlement to special monthly compensation based on the need for aid and attendance, for accrued benefits purposes, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


